Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on June 3, 2021. Claims 1-14 are now pending in the application.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Barbieri et al. (U.S. 9,998,310; hereinafter refer as “Barbieri”).

- In regard to cfaim 1, Barbieri discloses for the method for providing Radio Access Network ‘RAN’ dynamic functional splits (for example see col. 46, lines 15-25: for different possible partitioning options for embodiments of a distrifuted RAN. Different functional splits, e.g. dynamic spits, between BBU and RRU muy be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design), which comprises
determining, by a user for a RAN (for example see col. 44, lines 59-62: for optimizing user selection [user for the RAN] and PDCCH candidates which both control the CCEs. Similarly, the PUSCH scheduler may try to minimize the number of non-consecutive blocks of non-empty), a first split of different functionalities between a Central Unit ‘CU’ and a Distributed Unit ‘DU’ (for example see col. 46, line 61 through col. 47, line 8: for decision of moving a function, e.g. different functionalities, from at least one RRU to the BBU or vice-versa may be taken by the BBU or a different centralized unit [splitting from centralized using and distributed RRU], and may require suitable signaling of the change and associated parameters over the fronthaul with the RRU is split [distributed RRU] between the DFT/IDFT 2140 and the modulate/demodulate block 2170 so that the RRUb 2134 includes the RF functions 2110, the filtering also figure 2 for central unit element 202 and the distributed units element 230 as remote radio units), the functionalities including a Radio Resource Controller ‘RRC’, a Packet Data Convergence Protocol ‘PDCP’, a Radio Link Control ‘RLC’ (for example see col. 46, lines 35-39: for the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions with col. 10, lines 57-64, for RAN stack functions 470 may include other functionality, such as layers corresponding to a network layer, a transport layer, and/or a session layer. Continuing to use the E-UTRAN as an example, the RAN stack functions module 470 may also include one or more of the radio link control (RLC) layer, the packet data convergence protocol (PDCP) layer, and the radio resources control (RRC) layer); a Medium for example see col. 42, lines 3-9: for the RAN protocol uses an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the first-level protocol uses an Evolved Universal Terrestrial Radio Access (E-UTRA) physical-layer (PHY) protocol, and the second-level protocol uses an E-UTRA medium access control (MAC) protocol); and 
wherein a system dynamically provides different splits of the functionalities at a later time based on factors such as user count (for example see col. 44, lines 17-21, 34-40: The method 2000 also includes dynamic changing one or more parameters, e.g. “factors”, of the RAN ... parameters of the RAN include frequency-domain allocation size, modulation and coding schemes, number of users, e.g. “user count”, number of grants, pattern of usable subframes, anticipation of the scheduling with respect to the time index ... , or any combination thereof; and wherein the one or more parameters of the RAN 700 is ‘dynamically changed’ based on the indicator of fronthaul link quality, which is received by the BBU 760 from the RRU 730 over the fronthaul link 735, e.g. “at a later time” after ‘RRU’, as specified in fig. 7; col. 14, lines 45-67; col. 31, lines 19-46; fig. 20, col. 44, lines 17-21), fronthaul capacity, fronthaul usage, required baseband processing capacity (for example see col. 44, lines 28-33: for indicator of fronthaul link quality may be determined based, at least in part, on a latency of the fronthaul link, a bandwidth of the fronthaul link, e.g. fronthaul capacity, errors on the fronthaul link, undelivered packets on the fronthaul link, out-of-order packets on the fronthaul link, e.g. fronthaul usage parameters based on errors and packet of the link, BBU buffer overruns, BBU buffer underruns, e.g. baseband unit processing means), and latency (for example see col. 44, lines 34-40; col. 42, lines 56-59: for an embodiment of managing fronthaul latency in a distributed RAN. The flowchart describes a method 1900 to manage latency on the fronthaul link).

	- Regarding claim 4, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further discloses for the low PHY and the high PHY (for example see col. 9, line 63 through col. 10, line 3: for One low-level PHY function module 420 may support one or more RF function modules 410 and may be co-located with its associated RF functions modules 410. The low-level PHY function 420 with an associated RF function 410 may be referred to as an access point. The exact split between the low-level PHY functions 420 and the high-level PHY functions 440 may vary between RAN architectures).

	- Regarding claim 13, Barbieri discloses for a non-transitory computer-readable medium containing instructions for providing Radio Access Network ‘RAN’ dynamic functional splits (for example see col. 46, lines 15-20: for different possible partitioning options for embodiments of a distributed RAN. Different functional splits , e.g. dynamic splits, between BBU and RRU may be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design), when executed, cause the system to perform steps comprising: 
determining, by a user for a RAN (for example see col. 44, lines 59-62: for optimizing user selection [user for the RAN] and PDCCH candidates which both control the CCEs. Similarly, the PUSCH scheduler may try to minimize the number of non-consecutive blocks of non-empty), a first split of different functionalities between a central Unit ‘CU’ and a Distributed Unit ‘DU’ (for example see col. 46, line 61 through col. 47, line 8: for decision of moving a function, e.g. different functionalities, from at least one RRU to the BBU or vice-versa may be taken by the BBU or a different centralized unit [splitting from centralized using and distributed RRU], and may require suitable signaling of the change and associated parameters over the fronthaul with the RRU is split [distributed RRU] between the DFT/IDFT 2140 and the modulate/demodulate block 2170 so that the RRUb 2134 includes the RF functions 2110, the filtering also figure 2 for central unit element 202 and the distributed units element 230 as remote radio units), the functionalities including a Radio Resource Controller ‘RRC’, a Packet Data Convergence Protocol ‘PDCP’, a Radio Link Control ‘RLC’ (for example see col. 46, lines 35-39: for the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions with col. 10, lines 57-64, for RAN stack functions 470 may include other functionality, such as layers corresponding to a network layer, a transport layer, and/or a session layer. Continuing to use the E-UTRAN as an example, the RAN stack functions module 470 may also include one or more of the radio link control (RLC) layer, the packet data convergence protocol (PDCP) layer, and the radio resources control (RRC) layer); a Medium Access control ‘MAC’, a Physical Layer ‘PHY’, and a Radio Frequency Unit ‘RF’ (for example see col. 42, lines 3-9: for the RAN protocol uses an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the first-level protocol uses an Evolved Universal Terrestrial Radio Access (E-UTRA) physical-layer (PHY) protocol, and the second-level protocol uses an E-UTRA medium access control (MAC) protocol); and 
wherein the system dynamically provides different splits of the functionalities at a later time (for example see col. 44, lines 17-21, 34-40: The method 2000 also includes dynamic changing one or more parameters, e.g. “factors”, of the RAN ... parameters of the RAN include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframes, anticipation of the scheduling with respect to the time index ... , or any combination thereof; and wherein the one or more parameters of the RAN 700 is ‘dynamically changed’ based on the indicator of fronthaul link quality, which is received by the BBU 760 from the RRU 730 over the fronthaul link 735, e.g. “at a later time” after ‘RRU’, as specified in fig. 7; col. 14, lines 45-67; col. 31, lines 19-46; fig. 20, col. 44, lines 17-21).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.	Claims 2-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (U.S. 9,998,310) in view of Sirotkin et al. (WO 2018/031057, cited by the applicants; hereinafter ‘Sirotkin’).
	
	- In regard to claim 2, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri discloses for the radio network as in part 5 above of this office action; but fails to explicitly disclose for the RLC which comprises ‘a high Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches the RLC comprises a high RLC and a low RLC (for example see pages 6-7, para 22 for divide a base station into 9 functional blocks — Radio Resource Control (RRC), Packet Data Convergence Protocol (PDCP), tow Radio Link Control (RLC), high RLC, low Media Access Control (MAC), high MAC, low Physical layer (PHY), high PHY, and Radio Frequency (RF). options may be created to assign the 9 functional blocks into a central unit (ULNRBS) and a distributed unit (LLNRBS)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of moving RAN network functions between the central unit and the distribution unit (Sirotkin: page 8, para 24).

	- Regarding claim 3, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for the MAC which comprises ‘a high RLC and a low RLC’. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches the MAC comprises a low MAC and a high MAC (for example see pages 6-7, para 22 for divide a base station into 9 functional blocks — Radio Resource Control (RRC), Packet Data Convergence Protocol (PDCP), tow Radio Link Control (RLC), high RLC, low Media Access Control (MAC), high MAC, low Physical layer (PHY), high PHY, and Radio Frequency (RF). options may be created to assign the 9 functional blocks into a central unit (ULNRBS) and a distributed unit (LLNRBS)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of moving RAN network functions between the central unit and the distribution unit (Sirotkin: page 8, para 24).

- In regard to claim 5, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein first split comprises the CU including the RRC; and the DU including the PDCP, RLC, MAC, PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC (for example see pages 6-7, para 22 and Table 1 option 1 for the control unit having RRC); and the DU including the PDCP, RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 1 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

Barbieri further fails to explicitly disclose for wherein another split comprises the CU including the RRC and the PDCP; and the DU including the, RLC, MAC, PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches another split comprises the CU including the RRC and the PDCP (for example see pages 6-7, para 22 and Table 1 option 2 for the control unit having RRC); and the DU including the RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 2 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- In regard to claim 7, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein another split comprises the CU including the RRC, PDCP and high RLC; and the DU including the low RLC, MAC, PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches another split comprises the CU including the RRC, PDCP and high RLC (for example see pages 6-7, para 22 and Table 1 option 3 for the control unit having RRC); and the DU including the low RLC, MAC, PHY and RF(for example see pages 6-7, para 22 and Table 1 option 3 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- Regarding claim 8, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein a first split comprises the CU including the RRC, PDCP and RLC; and the DU including the MAC, PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches another split comprises the CU including the RRC, PDCP and high RLC (for example see pages 6-7, para 22 and Table 1 option 4 for the control unit having RRC); and the DU including the low RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 4 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

Barbieri further fails to explicitly disclose for wherein the first split comprises the CU including the RRC, PDCP, RLC and high MAC; and the DU including the low MAC, PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC and high MAC (for example see pages 6-7, para 22 and Table 1 option 5 for the control unit having and RRC); and the DU including the low RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 5 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- In regard to claim 10, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein the first split comprises the CU including the RRC, PDCP, RLC and MAC; and the DU including the PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC for example see pages 6-7, para 22 and Table 1 option 6 for the control unit having and RRC); and the DU including the PHY and RF (for example see pages 6-7, para 22 and Table 1 option 6 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- Regarding claim 11, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein the first split comprises the CU including the RRC, PDCP, RLC, MAC and high PHY; and the DU including the low PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC, MAC and high PHY (for example see pages 6-7, para 22 and Table 1 option 7 for the control unit having and RRC); and the DU including the low PHY and RF (for example see pages 6-7, para 22 and Table 1 option 7 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- In regard to claim 12, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein the first split comprises the CU including the RRC, PDCP, RLC, MAC and PHY; and the DU including the RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC, MAC and PHY (for example see pages 6-7, para 22 and Table 1 option 8 for the control unit having and RRC); and the DU including the RF (for example see pages 6-7, para 22 and Table 1 option 8 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

5.	Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (U.S. 9,998,310) in view of Cao et al. (U.S. 10,237,908; hereinafter ‘Cao’).

- In regard to claim 14, Barbieri discloses a system for providing Radio Access Network ‘RAN’ dynamic functional splits (for example see col. 46, lines 15-20: for different possible partitioning options for embodiments of a distributed RAN. Different functional splits , e.g. dynamic splits, between BBU and RRU may be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design), which comprises
wherein a user determines a first split of different functionalities between a central Unit ‘CU’ and a Distributed Unit ‘DU’ (for example see col. 44, lines 59-62: for optimizing user selection, e.g. user for the RAN, and PDCCH candidates which both control the CCEs. Similarly, the PUSCH scheduler may try to minimize the number of non-consecutive blocks of non-empty; also col. 46, line 61 through col. 47, line 8: for decision of moving a function, e.g. different functionalities, from at least one RRU to the BBU or vice-versa may be taken by the BBU or a different centralized unit [splitting from centralized using and distributed RRU], and may require suitable signaling of the change and associated parameters over the fronthaul with the RRU is split, e.g. distributed RRU, between the DFT/IDFT 2140 and the modulate/demodulate block 2170 so that the RRUb 2134 includes the RF functions 2110, the filtering also figure 2 for central unit element 202 and the distributed units element 230 as remote radio units), the functionalities including a Radio Resource Controller ‘RRC’, a Packet Data Convergence Protocol ‘PDCP’, a Radio Link Control ‘RLC’ (for example see col. 46, lines 35-39: for the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions with col. 10, lines 57-64, for RAN stack functions 470 may include other functionality, such as layers corresponding to a network layer, a transport layer, and/or a session layer. Continuing to use the E-UTRAN as an example, the RAN stack functions module 470 may also include one or more of the radio link control (RLC) layer, the packet data convergence protocol (PDCP) layer, and the radio resources control (RRC) layer); a Medium Access control ‘MAC’, a Physical Layer ‘PHY’, and a Radio Frequency Unit ‘RF’ (for example see col. 42, lines 3-9: for the RAN protocol uses an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the first-level protocol uses an Evolved Universal Terrestrial Radio Access (E-UTRA) physical-layer (PHY) protocol, and the second-level protocol uses an E-UTRA medium access control (MAC) protocol); and 
wherein the system dynamically provides different splits of the functionalities at a later time (for example see col. 44, lines 17-21, 34-40: The method 2000 also includes dynamic changing one or more parameters, e.g. “factors”, of the RAN ... parameters of the RAN include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframes, anticipation of the scheduling with respect to the time index ... , or any combination thereof; and wherein the one or more parameters of the RAN 700 is ‘dynamically changed’ based on the indicator of fronthaul link quality, which is received by the BBU 760 from the RRU 730 over the fronthaul link 735, e.g. “at a later time”, after ‘RRU’, as specified in fig. 7; col. 14, lines 45-67; col. 31, lines 19-46; fig. 20, col. 44, lines 17-21. In addition, in fig. 21, col. 46, lines 15-20, 35-39, Barbieri discloses for ‘different possible partitioning options for embodiments of a distributed RAN. Different functional splits between BBU and RRU may be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design’ or ‘In some embodiments, the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions’; and wherein the split in RRU obviously is the first split function at the ‘first time’ and the split in BBU obviously is the different split functions, e.g. ‘different/second splits’, as specified in fig. 7; col. 14, lines 45-67; col. 31, lines 19-46; fig. 20, col. 44, lines 17-21).
Barbieri fails to explicitly disclose for a converged wireless system ‘CWS’, a HetNet Gateway ‘HNG’ in communication with the CWS. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Cao.
In an analogous art, Cao discloses a gateway positioned between a core network and a radio access network (for example see Abstract) and teaches a converged wireless system ‘CWS’ (for example see col. 11, lines 4-57 for converged Wireless System CWS the CWS component is a multi-technology base station with an integrated backhaul wired, microwave, mesh and LTE that supports LTE, and LTE Advanced, 3G, and WiFi access, simultaneous with the Uni-Manage software is an Element Management System EMS for the CWS and HetNet Gateway -Parallel Wireless HNG components, and provides a web based Graphical User Interface GUI for operators to manage and monitor the network elements), a HetNet Gateway ‘HNG’ in communication with the CWS (for example see col. 11, line 10 through col. 12, line 6 for Parallel Wireless HNG logically sits between the RAN and the core and abstracts the RAN on COTS hardware while making the RAN self-configuring, self-optimizing, and self-healing with a lower-level radio L1/L2 layer may be implemented in a hardware or software module on the Parallel Wireless CWS, or a software state machine for handling L1/L2 messages at the Parallel Wireless HNG).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Cao for provide 3G configuration and control for those nodes as disclosed in Cao: col. 11, line 58 through col. 12, line 6).

6. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the 

Response to Amendment/Arguments
7	Applicant’s amendment/arguments filed 06/03/2021 have been fully considered but they are not persuasive.

In the REMARKS, pages 4-5, the applicant asserts that Barbieri fails to disclose or suggest “the system dynamically provides different splits of the functionalities at a later time based on factors such as user count, fronthaul capacity, fronthaul usage, required base band processing capacity, and latency”. In response, examiner respectively disagrees because Barbieri does discloses wherein a system dynamically provides different splits of the functionalities at a later time based on factors such as user count (for example see col. 44, lines 17-21, 34-40: The method 2000 also includes dynamic changing one or more parameters, e.g. “factors”, of the RAN ... parameters of the RAN include frequency-domain allocation size, modulation and coding schemes, number of users, e.g. “user count”, number of grants, pattern of usable subframes, anticipation of the scheduling with respect to the time index ... , or any combination thereof; and wherein the one or more parameters of the RAN 700 is ‘dynamically changed’ based on the indicator of fronthaul link quality, which is received by the BBU 760 from the RRU 730 over the fronthaul link 735, e.g. “at a later time” after ‘RRU’, as specified in fig. 7; col. 14, lines 45-67; col. 31, lines 19-46; fig. 20, col. 44, lines 17-21), fronthaul capacity, fronthaul usage, required baseband processing capacity (for example see col. 44, lines 28-33: for indicator of fronthaul link quality may be determined based, at least in part, on a latency of the fronthaul link, a bandwidth of the fronthaul link, e.g. fronthaul capacity, errors on the fronthaul link, undelivered packets on the fronthaul link, out-of-order packets on the fronthaul link, e.g. fronthaul usage parameters based on errors and packet of the link, BBU buffer overruns, BBU buffer underruns, e.g. baseband unit processing means), and latency (for example see col. 44, lines 34-40; col. 42, lines 56-59: for an embodiment of managing fronthaul latency in a distributed RAN. The flowchart describes a method 1900 to manage latency on the fronthaul link).
Applicant also argues, for claim 14, that the combination of Cao and Barbieri fails to disclose for a first split of functionalities “at a first time”, then dynamically providing “a second split” of functionalities at a “second time”. Examiner respectfully disagrees because limitations such as “at a first time”, “a second split” and “second time” are not in the claim 14, instead of ‘different splits ... at a later time’. In addition, in fig. 21, col. 46, lines 15-20, 35-39, Barbieri discloses for ‘different possible partitioning options for embodiments of a distributed RAN. Different functional splits between BBU and RRU may be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design’ or ‘In some embodiments, the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions’; and wherein the split in RRU obviously is the first split function at the ‘first time’ and the split in BBU obviously is the different split functions, e.g. ‘different/second splits’, as specified in fig. 7; col. 14, lines 45-67; col. 31, lines 19-46; fig. 20, col. 44, lines 17-21, and wherein the one or more parameters of the RAN 700 is ‘dynamically changed’ based on the indicator of fronthaul link quality, which is received by the BBU 760 from the RRU 730 over the fronthaul link 735, e.g. ‘at a later time’ or ‘second time’ after RRU. Therefore, Examiner concludes that Barbieri or combination of Cao and Barbieri teaches the arguable features.

Conclusion
8.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


August 23, 2021